
	

114 HR 3168 IH: Safe Bridges Investment Act of 2015
U.S. House of Representatives
2015-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3168
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2015
			Mr. Sean Patrick Maloney of New York (for himself and Mr. Zeldin) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To amend title 23, United States Code, to include bridges on the National Highway Performance
			 Program.
	
	
 1.Short titleThis Act may be cited as the Safe Bridges Investment Act of 2015. 2.Eligible projectsSection 119(d)(2) of title 23, United States Code, is amended by adding at the end the following:
			
 (Q)Construction, reconstruction, resurfacing, restoration, rehabilitation, and preservation of, or operational improvements for, a bridge not on the National Highway System if such bridge is on the Federal-aid Highway System.
		
